DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 7/24/2018.    Claims 1-20 have been examined and are currently pending. 


Priority
No benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is claimed or acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-8 of, 
receiving a plurality of constraints relating to the work products wherein the constraints are usable by a cognitive system adapted to generate the work products, by executing first instructions in a computer system; 
generating a plurality of candidate work products based on the constraints using the cognitive system, by executing second instructions in the computer system; 
analyzing the candidate work products using a first set of multiple assessors to compute multiple preliminary scores for each candidate work product, by executing third instructions in the computer system; 
presenting at least a portion of the candidate work products to a user ranked according to their preliminary scores, by executing fourth instructions in the computer system; 
receiving a user selection for at least one selected candidate work product from the user, by executing fifth instructions in the computer system; 
generating at least one final work product based on the selected candidate work product using the cognitive system wherein the final work product includes additional features not present in the selected candidate work product, by executing sixth instructions in the computer system; 
analyzing the final work product using a second set of multiple assessors which is different from the first set of multiple assessors to compute multiple final scores for the final work product, by executing seventh instructions in the computer system; and 
presenting the final work product to the user with the final scores, by executing eighth instructions in the computer system.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “generating a plurality of candidate work products based on the constraints”,  “presenting at least a portion of the candidate work products to a user ranked according to their preliminary scores”.

In addition, claim 1 steps 1-8 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive plurality of 

Further, Step 1, 4, 5, 8, of (“receiving”, “presenting”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving /collecting/sending/transmitting/displaying/presenting data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e. executing instructions in a computer system), to perform all of the steps at all. The steps are mainly receiving data, analyzing data, generating data, and presenting/displaying data. Other than reciting “by executing instructions in a compute”, nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

There is no specificity regarding any technology, just broadly executing programming instruction in a computer.  It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. executing instructions in a computer system), is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  They are merely executing programming instructions to perform the abstract ideas.

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 2-7, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 are also non-statutory subject matter.


Independent claim 8 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of method claim or system/apparatus, or product claim.  Therefore, independent system claim 8 and product claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a memory, a computer readable-storage medium) described in independent claims 8, and 15, add nothing of substance to the underlying abstract idea.  

Additionally, other than reciting “process program instructions”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions to process data, transmit/send data, and a user interface to present/display data.   Thus, the processor and the user interface are not an essential element to actually control, create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor, a generic user interface as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer 

Dependent claims 9-14, and 16-20, are merely add further details of the abstract steps/elements recited in claim 8, and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14, and 16-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Examiner notes that claim 15 recites a computer readable storage medium containing instructions to perform the method. It is noted that the computer storage medium/media discussed in the specification, PG Pub 2020/0034758, ([0022-0026]), under broad interpretation, it is understood to include transitory media and therefore is not in any of the statutory classes.   Therefore, claim 23 is rejected under non-statutory subject matter.   See MPEP 2106.  

Claims 16-20 depend from claim 15 and do not cure the deficiencies set forth above. Examiner suggests amending the claim to be “non-transitory” media/medium.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkon (US 2017/0337838).

As per claim 1, 8, 15, Elkon discloses a method, a system and a computer program product, of assessing generated work products comprising: 
receiving a plurality of constraints relating to the work products wherein the constraints are usable by a cognitive system adapted to generate the work products, by executing first instructions in a computer system (Abstract, [0004, 0012, 0233,  Each of the questions and/or tasks are configured to test for various aspects of a given user's consumer preferences such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-
generating a plurality of candidate work products based on the constraints using the cognitive system, by executing second instructions in the computer system ([0023-0025]); 
analyzing the candidate work products using a first set of multiple assessors to compute multiple preliminary scores for each candidate work product, by executing third instructions in the computer system (Fig. 16, 17, 18, [0156, 0157, 0160, 0161, 0233]); 
presenting at least a portion of the candidate work products to a user ranked according to their preliminary scores, by executing fourth instructions in the computer system ([0187, 0191, 0222,  0245, Upon completion of answering each question, the results associated with each task (i.e., Tasks 1A-6B) are transmitted to the assessment and recommendation server 5102 where the learning style preference for the user is calculated (such as, e.g., the via learning style preference assessment application 5216 and/or via the analysis algorithm configured to determine and calculate the learning style areas of strength and weakness)]);
receiving a user selection for at least one selected candidate work product from the user, by executing fifth instructions in the computer system ([0258, Based on the user activity identified in step 5604, an educational product/content user activity factor is optionally calculated at step 5606.  In one example, the activity factor may be a count of educational content and/or products viewed or purchased by the user.  In another example, the activity factor may be a percentage of educational content and/or products viewed or purchased by the user within the total viewing/purchasing activity of the user]); 
generating at least one final work product based on the selected candidate work product using the cognitive system wherein the final work product includes additional features not present in the selected candidate work product, by executing sixth instructions in the computer system ([0222, At step 4102, the learning preference assessment, the hiring assessment, and application materials of a user are received along with the associated career opportunity information for which the user is applying to, 0223, Specifically, at step 4104, the learning style preference of the user is compared and/or matched to the desired learning style preference.  If the learning style preference match is below a pre-determined threshold (e.g., percentage of matching below a threshold, portions indicated as required are not matching, etc.) (step 4106), the user's application is not transmitted to the business entity.  Alternatively, if the learning style preference match is above the pre-determined threshold, at step 4108 the user's hiring assessment outcome (e.g., score) is compared to a desired hiring assessment outcome.  If the hiring assessment outcome match is below a pre-
analyzing the final work product using a second set of multiple assessors which is different from the first set of multiple assessors to compute multiple final scores for the final work product, by executing seventh instructions in the computer system ([0218, 0219, 0223, 0234,In addition to receiving the forementioned selection/response, in one or more implementations, the consumer preference assessment application may additionally utilize "eye tracking" software in determining/calculating an outcome, 0241, Additionally, the presentation and or receipt of a user's responses to the presented questions and/or tasks can be embodied within the aforementioned multi-sensory techniques including, for example, augmented reality equipment and/or eye tracking processes.  The user's selections, answers, and/or responses are transmitted to and received at the assessment and recommendation server 5102 (step 5410), where the learning style preference is calculated (step 5412), 0258, Based on the user activity identified in step 5604, an educational product/content user activity factor is optionally calculated at step 5606.  In one example, the activity factor may be a count of educational content and/or products viewed or purchased by the user.  In another example, the activity factor may be a percentage of educational content and/or products viewed or purchased by the user within the total viewing/purchasing activity of the user, 0259, 0260, In another specific example, the activity threshold may be viewing/purchasing 20% educational content and/or 
presenting the final work product to the user with the final scores, by executing eighth instructions in the computer system ([0223, Alternatively, if the hiring assessment match is above the pre-determined threshold, at step 4112 the user's core values and interests are compared and/or matched to the desired core values and interests.  If the core value and interests match is below a pre-determined threshold (e.g., percentage of matching below a threshold, portions indicated as required are not matching, etc.), the user's application is not transmitted to the business entity.  Alternatively, if the core values and interests match is above the pre-determined threshold, the user's application is transmitted to the business entity (such as e.g., transmission to an HR manager) for further review, 0224, determination of matching of the information provided by the user applying to the career opportunity to the desired criteria of the business entity may be performed in any desired order (e.g., first hiring assessment match, next core values/interests match, and then learning style preference match, etc.) and/or may be performed substantially simultaneously, 0233, 0234, 0236, 0256-0258]).


As per claim 2, 9, 16, Elkon further discloses, wherein the constraints include preferences previously associated with the user that are considered desirable but not required by the cognitive system in generating the work products ([0157, eye tracking may be excluded from assessment or eye tracking may be a component of cognitive ability level determination/calculation]).  

As per claim 3, 10, 17, Elkon further discloses,
wherein the constraints constitute a coarse-grained assessment, the multiple preliminary scores constitute a medium-grained assessment concerning additional details not found in the coarse-grained assessment ([0149, 0150, 0153-0154, 0157, 0163, 0233, Each of the questions and/or tasks are configured to test for various aspects of a given user's consumer preferences such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, 
non-verbal/linguistic, etc.).  Based on the selections and/or responses received from the individual, the consumer preference assessment application 5214 determines, for example, a preferred learning style for the individual.  The result of the consumer preference assessment is then stored within that user's user profile]), and the multiple final scores constitute a fine-grained assessment concerning additional details not found in the medium-grained assessment ( 0159, 0160—0162]).

As per claim 4, 11, 18, further discloses, further comprising: 
receiving a user adjustment to the final work product ([0125,  As shown in Appendix A, the series of questions include four "Tasks" each designed to test for one or more specific learning style preference attributes.  Moreover, in one or more implementations, the specific format/language for the questions may be dynamically modified so as to, among other things, more effectively assess a user's learning style preference.  In other words, the questions contained in, for example, Appendix A can be dynamically updated, while the learning preferences/keys associated with the questions could remain relatively static.  In yet other implementations, a subset of the questions contained within Appendix A can be selected for display based upon, for example, the age of the user, determined developmental ability of the user, claim 6, adjusting the provision of targeted educational digital content to the test subject based at least in part on the tracking of learning style preference for the test subject over the period of time]); and 
iteratively repeating (i) said generating of the final work product, (ii) said analyzing of the final work product, and (iii) said presenting of the final work product ([0125, 0143, 0165, 0187,  Based on the selections and/or responses received from the individual, the learning style preference assessment application 3614 determines a preferred learning style for the individual.  The result of the learning style preference assessment is then stored within that user's user profile.  Additionally, the execution of the learning style preference 

As per claim 5, 12, 19, Elkon further discloses, wherein the first and second assessor sets have at least one assessor in common ([0233, Each of the questions and/or tasks are configured to test for various aspects of a given user's consumer preferences such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, 
non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.).  Based on the selections and/or responses received from the individual, the consumer preference assessment application 5214 determines, for example, a preferred learning style for the individual.  The result of the consumer preference assessment is then stored within that user's user profile]).


As per claim 6, 13, 20, Elkon further discloses, wherein the common assessor computes a first type of score for the preliminary scores and computes a second type of score for the final scores wherein the first and second score types are based on different factors ([0218, 0219, 0223, 0234, In addition to receiving the aforementioned selection/response, in one or more implementations, the consumer preference assessment application may additionally utilize "eye tracking" software in 

As per claim 7, 14, Elkon further discloses, further comprising: 
receiving confirmation of the final work product from the user ([0237, 0257, For example, items that a user selects for viewing and/or items that a user purchases can be monitored during a shopping or browsing session.  User activity related to educational content and/or products in then identified at step 5604]); and 
taking an action based on the domain of the final work product, wherein the action includes at least one of electronically completing a purchase of a product or electronically reserving a third-party service ([0237, Additionally, the content product and distribution application 5220 enables receipt of user selections as well as payment information for the content and/or products.  Accordingly, after a user receives recommendations for content and/or products and makes the decision to purchase a specified item, the content product and distribution application 5220 facilitates the delivery of the item by, for example, enabling receipt of payment, generation of a content/product order, delivery of the content/product order to the distributor, delivery of payment to the distributor, and/or provision of the content/product to the user.  In addition, and in instances where the user selection is for digital content, the content product and distribution application 5220 enables transmission and/or access of the digital content to the user.  In such examples, the progress of the user through the digital content can be tracked and reminders and/or notifications of completion/progress may be sent to the user computing device, 0257, For example, items that a user selects for viewing and/or items that a user purchases can be monitored during a .


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Thompson  (US 2004/0210661),
Smith (US 2014/0256511, US2017/0080320, improving exercise efficiency in a cardio-fitness machine)
Odinak et  al. (US 2013/0016815, calculating voice recording score based on a measured voice characteristic), 
Azvine et al. (US Patent 7007067, recommending user action, ranking the stress level), 
Kumar (US 2012/0288845, assessment for efficient learning and top performance in competitive exam, cognitive), 
Burrus et al. (US 2015/0095318, Scoring in organization role capability, iteration of completing the assessment, scoring).


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681